IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH AND CaSe No. 3:18-mj-00458-DMS
SEIZURE OF

Apple iPhone 8 Plus (ATF Item: 000005)

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FQR A SEARCH WARRANT

I, Brian Arnold, being duly sworn, hereby depose and state:

TRAINING AND EXPERIENCE OF AFFIANT

 

1. I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been so employed since 2015. I have completed the Criminal
Investigator Training Program, ATF Special Agent Basic Training, ATF Firearms
Interstate Nexus Training, and ATF Undercover Operations Training. During my tenure
as a Special Agent with the ATF, I have had the opportunity to serve as the lead case
agent on federal criminal cases primarily investigating violent crime to include firearms,
explosives, and narcotics offenses. I have also directly participated in additional federal
criminal cases in a support capacity. As the lead case agent, and also as a supporting
agent, I have been involved in, and routinely engage in, conducting interviews, executing
federal and state search warrants, recovering evidence of federal crimes, conducting
covert surveillance operations, and conducting arrest operations

PURPOSE OF AFFIDAVIT

2. This affidavit is prepared in support of an application under Federal Rule of
Criminal Procedure 41 for a warrant to search an Apple brand device, specifically a
gray/black-colored Apple iPhone 8 Plus cellular telephone that was seized from Cristabel
MEJIA-ZAYAS (“the SUBJECT DEVICE”), more fully described in Attachment A,
attached hereto and incorporated by reference herein, for the items set forth in
Attachment B, attached hereto and incorporated by reference herein. More specifically,
the applied-for warrant would authorize the forensic examination of the SUBJECT
DEVICE for the purpose of identifying electronically stored data particularly described in
Attachment B. Both Attachment A and Attachment B are hereby incorporated by

Page 1 of 11

_ AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Fl|ed 08/31/18 Page 1 of 11

reference herein.

3. The cell phone (the SUBJECT DEVICE) seized is suspected to contain evidence,
instrumentalities and fruits of violations of Title 21 U.S.C. § 841(a)(1), (b)(l)(B),
Possession with Intent to Distribute Controlled Substances, specifically 100 grams or
more of heroin.

4. I have participated in the investigation of the offenses set forth below. The facts and
information contained in this affidavit are based upon my personal knowledge,
information obtained from my observations information obtained from other federal,
state and local law enforcement officers, and information obtained from

interviews There may be instances where investigators received information from
sources of inforrnation. This information is denoted as such in this affidavit and to the
extent possible, has been corroborated through law enforcement or other secondary
reliable sources All observations referenced in this affidavit that were not made by me
were related to me by the person who made such observations Unless specifically
indicated, all conversations and statements described in this affidavit are related in
substance and in part only and are not intended to be a verbatim recitation of such
Statements.

PROBABLE CAUSE

Vehicle Stop
5 . On July 26, 2018, ATF was conducting an investigation using a source of
information that had cellular telephone contact with Christabel Lee MEJIA-ZAYAS to
meet up for a drug transaction. The investigation led to the stop of a 2007 gold Chevrolet
Equinox AK Plate: JHF496. MEJIA-ZAYAS was the operator and sole occupant of the
vehicle, which was in the vicinity of Fred Meyers in midtown Anchorage. At that time,
investigators took MEJIA-ZAYAS into custody, When taking her into custody,
investigators observed that MEJIA-ZAYAS was wearing a fanny pack. Investigators
removed the fanny pack from her waist, noticed a strong odor of vinegar coming from it,
and seized it.

ATF Interview of MEJIA-ZAYAS

6. On July 26, 2018, following MEJIA-ZAYAS being taken into custody, DEA SA
Maria Olsen, FBI TFO Alan Skaggs, and I interviewed MEJIA-ZAYAS. Prior to any
questioning of MEJIA-ZAYAS, l verbally advised her of her Miranda rights When
asked if she understood her rights she said yes and she agreed to speak with investigators
without a lawyer being present. During the interview, MEJIA-ZAYAS made statements
in substance and in part including that:

a. She admitted that she knew there was heroin in the fanny pack.

Page 2 of 11

 

AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 2 of 11

b. She provided consent to search both the fanny pack and her vehicle,
c. She refused to consent to the search of her cellular phone.
d. She admitted she intended to deliver the heroin to another person.

7. Following MEJIA-ZAYAS’ consent to search her fanny pack, investigators
recovered approximately 510 grams of heroin. I conducted a field test of the recovered
substance and received a presumptive positive for the presence of heroin.

8. Following the interview, MEJIAS-ZAYAS was transported and booked into
Anchorage Jail and investigators seized her cell phone (“the SUBJECT DEVICE”)
pursuant to a federal search Warrant.

SOURCES OF INFORMATION

T he Source of Information

9. In July 2018, ATF met with the source of information and he/she provided
investigators with information concerning violations of narcotic laws The source is the
subject of a current investigation concerning violations of federal narcotic laws The
source is cooperating with law enforcement in an effort to reduce his/her exposure to
federal prosecution and has not been paid by ATF. The source’s criminal history
includes the following prior felony convictions: three controlled substances convictions
and possession of a Weapon. It also includes misdemeanor convictions for malicious
destruction of property, destroy/disconnect communications, violation of conditions of
release, three driving with license revoked/suspended/limited, operating a vehicle without
insurance, and felon in possession of a firearm. The source was on supervised release.
The information the source provided has shown to be credible and reliable.

THE SUB|ECT DEVICE

10. My observations and research have led me to believe that MEJIA-ZAYAS’ cell
phone is an Apple iPhone 8 Plus (“the SUBJECT DEVICE”). As explained below,
searches of digital evidence by law enforcement even for months after their seizure does
not compromise the likelihood that a search of those devices will yield evidence of the
crimes detailed above.

ll. I am familiar with smartphones including those like the Apple iPhone 8 Plus cellular _
telephone described above and more fully in Attachment A. In addition to call logs,
voicemail, and text messages I know that those phones can contain historical GPS
locational information regarding where the phone was located at a particular time and
date, can store photos and videos, and can email or text individuals from their

Page 3 of 11

 

AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 3 of 11

DEVICE that can be used to communicate with other individuals electronically, including
through email, SMS, chat applications and social media. In addition, these facets of
smartphones like the Apple iPhone 8 Plus smart phone can be helpful in determining who
was using the phone at a particular moment in time. I also know from my training and
experience that these types of electronically stored data can provide evidence, or
otherwise further investigations of, violations of Title 21 U.S.C. § 841(a)(1), (b)(l)(B),
and can also assist with identifying additional individuals involved in those crimes

12. Based on the facts detailed herein, and that the SUBJECT DEVICE was in MEJIA-
ZAYAS’ possession at the time ATF arrested her on July 26, 2018, it is likely that she
was using the SUBJECT DEVICE before, during, and/or after the offenses Moreover, as
explained above, there is probable cause to believe that the SUBJECT DEVICE contains
evidence of violations of Title 21 U.S.C. § 841(a)(1), (b)(l)(B),

CELLULAR TELEPHONE l FORENSIC ANALYSIS TECHNICAL TERMS

13. I believe that the SUBJECT DEVICE may contain evidence that shows violations of
Title 21 U.S.C. § 841(a)(1), (b)(l)(B) or tends to show that a particular person or persons
has/have committed violations of these statutes, and I therefore request authority to search
the SUBJECT DEVICE for the following property and evidence:
a. Data that may identify the owner or user of the above-described cellular
communication device(s);

b. Address books and calendars;

c. Audio and video clips related to the above-described criminal activity and
further described in this affidavit in support of the search warrant, for the
above-described item(s);

d. Call histories and call logs related to the above-described criminal activity
and further described in this affidavit in support of the search warrant, for
the above-described item(s);

e. Photographs and associated metadata related to the above-described
criminal activity and further described in this affidavit in support of the
search warrant, for the above-described item(s);

f. Text messages (SMS), multimedia messages (MMS), recorded messages
and subscriber information modules [SIM cards] between MEJIA-ZAYAS,
and other co-conspirators involved in the above described criminal activity

 
 

Page 4 of 11

AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 4 of 11

and further described in this affidavit in support of the search Warrant, for
the above described item(s);

g. Stored voicemail on the device;

h. E-mail messages and attachments, whether read or unread and related to the
above-described criminal activity and further described in this affidavit in
support of the search warrant, for the above-described item(s);

i. lnternet World Wide Web (WWW) browser files including, but not limited
to, browser history, browser cache, stored cookies; browser favorites, auto-
complete form history and stored passwords;

j . Global position system (GPS) data including, but not limited to coordinates
way points and tracks; and

k. Documents and other text based files related to the above-described
criminal activity and further described in this affidavit in support of the
search warrant, for the above-described item(s).

14. The executing special agents may enlist the aid of a law enforcement computer
forensic laboratory in the searching, viewing, photographing, recording, copying, forensic
imagining and analysis

DEFINITIONS

15. Metadata is generally defined as data about data. It is stored within the data file itself,
but is not normally seen when viewing the file. Metadata includes Exchangeable lmage File
Format (E,XIF), which is a specification for image file formats used by digital camera and
includes specific information about the photograph.

16. Short Message Service (SMS) is the text communication service that allows the
exchange of short text messages between mobile phone devices

17. Flash memory devices are data storage devices that use solid-state memory to store
data. They are generally small in size (in some cases smaller than a fingernail) and designed
to be easily removed and transported They are typically powered by the electronic
components they serve. Modern flash memory devices are capable of storing large amounts
of information, such as hundreds of images or thousands of pages of text. Multimedia
Message Service (MMS) is a communication service that allows the exchange of messages
that include multimedia content to and from mobile phones Subscriber Identity Modu '- `

Page 5 of 11

 
 

------
-<.'..J;r’;

AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 5 of 11

sometimes referred to as SIM cards are portable memory chips often used in notebook
computers and some models of mobile phones SIM cards securely store the service-
subscriber key used to identify subscribers The SIM card allows users to change phones by
simply removing the SIM card from one mobile phone and inserting it into another mobile
phone or broadband telephony device, SIM cards store information used to authenticate and
identify subscribers including but not limited to the Service Provider Name, Service
Dialing Numbers and Value Added Service applications They can also be used to store
personal address books and SMS data.

18. The Global Positioning System (GPS) is a satellite-based navigation system, which
provides location and time information,

ELECTRONIC COMMUNICATION DEVICES ELECTRONIC STORAGE
AND FORENSIC ANALYSIS

 

19. I know from my training and experience that modern cellular communication devices
like the SUBJECT DEVICE very often possess data processing and data storage capabilities
that Were previously only found in computers Cellular telephones personal digital assistant
(PDA) devices and “smart phones” are becoming more complex with each innovation and
provide features and capabilities that were previously only found in computers Most of
these devices now provided Intemet web browsers instant messaging capabilities chat
programs voice mail, e-mail access capabilities and mapping capabilities These devices
are capable of storing address books and calendars containing a person’s personal and
business contacts They can also store audio and video clips, call histories call logs
photographs text and recorded messages/voice mail sent and received and subscriber
information, Many of these devices contain high resolution still and video cameras and
include Global Positioning System (GPS) functions that record data about the phone’s
locations including tracks ways points and even the coordinates where photographs were
taken.

20. Searching digital evidence systems like the SUBJECT DEVICE for criminal evidence
requires experience in the computer and cellular telephone field and a properly controlled
environment in order to protect the integrity of the evidence and recover even “hidden,”
erased, compressed, password-protected, or encrypted files Since digital evidence is
extremely vulnerable to tampering or destruction (both from external sources and from
destructive code imbedded in the system as a “booby trap”), a controlled environment is
essential to its complete and accurate analysis

21. As further described in Attachment B, this Warrant seeks permission to locate in the

SUBJECT DEVICE not only computer files that might serve as direct evidence of the

crimes described in this affidavit, but also for evidence that establishes how the SUBJE
Page 6 of 11

 

AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 6 of 11

DEVICE was used, the purpose of its use, and who used it. Further, as described above and
in Attachment B, this application seeks permission to search and seize records that might be
found in the SUBJECT DEVICE, in whatever form they are found. One form in which the
records might be found is that they are stored on a computer’s hard drive, or other electronic
media. Some of these electronic records might take the form of files documents and other
data that is user-generated. Some of these electronic records as explained below, might
take a form that becomes meaningful only upon forensic analysis of the SUBJECT
DEVICE.

22. Law enforcement personnel trained in searching and seizing computer data will seize
items of evidentiary value, and transport the same to an appropriate law enforcement
laboratory for off-site review. The electronic media will be reviewed for the evidence
described in Attachment B, pursuant to the filter team agent protocol described above.

23. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been on
electronic devices like the SUBJECT DEVICE. Electronic files downloaded to a hard drive
can be stored for years at little or no cost. Even when such files have been deleted, they can
be recovered months or years later using readily available forensics tools When a person
“deletes” a file, the data contained in the file does not actually disappear; rather, that data
remains on the hard drive until it is overwritten by new data. Therefore, deleted files or
remnants of deleted files may reside in free space or slack space - that is in space on the
hard drive that is not allocated to an active file or that is unused after a file has been
allocated to a set block of storage space - for long periods of time before they are
overwritten. The search for these files and file fragments can take considerable time,
depending on the computer user’s practices

SPECIFIC METHODS OF SEARCHING FOR DIGITAL EVIDENCE
Seizure of Digital E vidence

24. I am seeking authority to search for, among other things items containing digital data,
more particularly described in Attachment B. Consistent with Rule 41(e)(2)(B), the warrant
I am applying for would permit seizing, imaging, or otherwise copying storage media that
reasonably appear to contain some or all of the evidence described in the warrant, and
Would authorize a later review of the media or information consistent with the warrant. The
later review may require techniques including but not limited to computer-assisted scans of
the entire medium, that might expose many parts of a hard drive to human inspection in
order to determine whether it is evidence described by the warrant.

Page 7 of 11

 

lutz 31 2011
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 7 of 11

25. The search of electronic devices like the SUBJECT DEVICE can be a time-consuming
manual process often requiring months of Work. This is so for a number of reasons
including the complexity of these phones the multiple devices upon which computing can
take place, and the tremendous storage capacity of modern day smart and cell phones and
the use of encryption or wiping software. Modern day cell phones like the SUBJECT
DEVICE hold sizeable quantities of data. I know from my training and experience, and
from my discussions with a trained digital media collection specialist, that a review of such
quantities of evidence can take a significant amount of time, Second, there is a limited pool
of personnel capable of conducting an examination. Third, in some instances an individual
may utilize encryption software or other publically available techniques such as Wiping
software to hide evidence. Forensic tools are available to circumvent some of these
techniques however, these tools may require a significant allocation of resources and a
substantial period of time,

26, With rare exception, the above-listed search techniques Will not be performed on
original digital evidence. Instead, l know that the first priority of a digital evidence forensic
examination is the preservation of all data seized. As such, tools will be utilized to examine
the SUBJECT DEVICE that will preserve the original evidence in the best possible format.

27 . Criminal Procedure Rule 41 specifically states “The officer may retain a copy of the
electronically stored information that was seized or copied.” Fed. R. Crim. P. 41 (f)(l)(B).
Moreover, upon identification of contraband, the item is subject to forfeiture, and the owner
has a reduced expectation of privacy in those seized devices Consequently, should a seized
device be found during the authorized forensic review to be an instrumentality, or contain
evidence of a crime, it will be retained by the United States and may be searched without
further authorization of the Court for the evidence described in Attachment B. Such a later
search may be required for the following reasons:

° Should the execution of the warrant uncover data that may later need to be
introduced into evidence during a trial or other proceeding, the authenticity and
the integrity of the evidence and the govemment's forensic methodology may be
contested issues Retaining copies of seized storage media may be required to
prove these facts

' Returning the original storage medium to its owner will not allow for the
preservation of that evidence. Even routine use may forever change the data it
contains alter system access times or eliminate data stored on it.

° Because the investigation is not yet complete, it is not possible to predict all possible
defendants against whom evidence found on the storage medium might be used. That
evidence might be used against persons who have no possessory interest in the s

Page 8 of 11

  

luis 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 8 of 11

media, or against persons yet unknown. Those defendants might be entitled to a copy
of the complete storage media in discovery. Retention of a complete image assures
that it will be available to all parties including those known now and those later
identified.

' The act of destroying or returning storage medium could create an opportunity for a
defendant to claim, falsely, that the destroyed or returned storage medium contained
evidence favorable to him. Maintaining a copy of the storage medium would permit
the govemment, through an additional warrant if necessary, to investigate such a
claim.

° Similarly, should a defendant suggest an explanation for the presence of evidence on
storage medium or some defense, it may be necessary to investigate such an
explanation or defense by, among other things re-examining the storage medium with
that explanation or defense in mind. This may require an additional examination of the
storage medium for evidence that is described in Attachment B but was not properly
identified and segregated previously.

28. In the event that the SUJBECT DEVICE is found not to be (a) an instrumentality of
the offense, (b) a fruit of the criminal activity, (c) contraband, or (d) evidence of the offenses
specified herein, it will be returned as quickly as possible,

UNLOCKING THE SQB|ECT DEVICE

29. As described in Attachment A, the Subject Device is an Apple brand device,
specifically Apple iPhone 8 Plus cellular telephone. I know from my training and
experience, as well as from information found in publicly available materials including
those published by Apple, that some models of Apple devices such as iPhones and iPads
offer their users the ability to unlock the device via the use of a fingerprint or thumbprint
(collectively, “fingerprint”) in lieu of a numeric or alphanumeric passcode or password.
This feature is called Touch ID.

30. If a user enables Touch ID on a given Apple device, he or she can register up to 5
fingerprints that can be used to unlock that device. The user can then use any of the
registered fingerprints to unlock the device by pressing the relevant finger(s) to the
device’s Touch ID sensor, which is found in the round button (often referred to as the
“home” button) found at the bottom center of the front of the device. In my training and
experience, users of Apple devices that offer Touch ID often enable it because it is
considered to be a more convenient way to unlock the device than by entering a numeric
or alphanumeric passcode or password, as well as a more secure way to protect the
device’s contents This is particularly true when the user(s) of the device are engaged in

Page 9 of 11

  

Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 9 of 11

criminal activities and thus have a heightened concern about securing the contents of the
device.

31. In some circumstances a fingerprint cannot be used to unlock a device that has
Touch ID enabled, and a passcode or password must be used instead. These
circumstances may include: (1) when more than 48 hours has passed since the last time
the device Was unlocked and (2) when the device has not been unlocked via Touch ID in
8 hours and/or the passcode or password has not been entered in the last 6 days Thus in
the event law enforcement encounters a locked Apple device, the opportunity to unlock
the device via Touch ID may exist only for a short time, Touch ID also may not work to
unlock the device if (1) the device has been turned off or restarted; (2) the device has
received a remote lock command; and/or (3) five unsuccessful attempts to unlock the
device via Touch ID are made.

32. Based on the facts listed above the passcode or password that would unlock the
SUBJECT DEVICE may not be known to law enforcement Thus it Will likely be
necessary to press the finger(s) of the user(s) of the SUBJECT DEVICE to the device’s
Touch ID sensor in an attempt to unlock the device for the purpose of executing the
search authorized by this warrant. Attempting to unlock the relevant Apple device(s) via
Touch ID with the use of the fingerprints of the user(s) is necessary because the
government may not otherwise be able to access the data contained on those devices for
the purpose of executing the search authorized by this warrant.

33. Based on the facts listed above and my training and experience, it is likely that
Cristabel MEJIA-ZAYAS is a user of SUBJECT DEVICE and thus that their fingerprints
are among those that may be able to unlock the device via Touch ID.

34. Although I do not know which of a given user’s 10 fingerprints is capable of
unlocking a particular device, based on my training and experience l know that it is
common for a user to unlock a Touch ID-enabled Apple device via the fingerprints on
thumbs or index fingers In the event that law enforcement is unable to unlock the
SUBJECT DEVICE as described above Within the five attempts permitted by Touch ID,
this will simply result in the device requiring the entry of a password or passcode before
it can be unlocked.

35 . Due to the foregoing, I request that the Court authorize law enforcement to press the
fingers (including thumbs) of Cristabel MEJIA-ZAYAS.

CONCLUSION

 

Page 10 of 11

AUG 31 2018
Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 10 of 11

believe the SUBJECT DEVlCE contains evidence, instrumentalities and fruits of
violations of Title 21 U.S.C. § 841(a)(1), (b)(l)(B).

37. The information in this affidavit is based on my personal knowledge, as well as
information provided to me by other law enforcement officers and individuals directly
involved in the investigation of this case. The information in this affidavit is provided for
the limited purpose of establishing probable cause and is not a complete statement of all
the facts related to this case. This affidavit is made with the information made available
and reviewed by me tO date, however the investigation is still ongoing

Signature Redacted ”
BHIANAHNOLD
SPEC|AL AGENT

BUFiEAU OF ALCOHOL, TOBACCO,
F|FlEAFii\/iS and EXPLOS|VES (ATF)

Sworn and subscribed before me in Anchorage, Alaska

 

this 31 _day_of August 2018.

,'__\-,» '. _

:j: , ‘ 151 DEBORAH M. SM|TH

z l _' `CH|ESF U.S. MAG|STRATE JUDGE

. "' . lGNATURE REDACTED

-. ,:.v.-w.., \ 4
UN"LTED_ _S_TATES DISTRICT COURT MAGISTRATE JUDGE
DisT;_r§ICT oF ALASKA

Page 11 or 11 §

1".‘- ' .`.~
'F!trii¢l " '

Case 3:18-mj-OO458-D|\/|S Document 1-1 Filed 08/31/18 Page 11 of 11

